DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "weight substantially greater than the arm" in claim 1 is a relative term which renders the claim indefinite.  The term "weight substantially greater than the arm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term renders the weight difference between the arm and the base indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 9, 10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar John et al. [US 20150018622 A1: already of record] in view of Riesner Stefan [US 20110174563 A1: already of record].
Regarding claim 1, Tesar teaches:
1. An intravital microscope system for observing the tissues of a human patient in real-time during a medical procedure (i.e. Embodiments of the present disclosure relate to surgical devices and visualization systems for use during surgery- ¶0003), the system comprising: 
a base (i.e. a base 3- fig 1); 
(i.e. a base 3 from which two articulating arms 5 and 7 extend- ¶0293); 
an intravital microscope having an eyepiece and an objective, the intravital microscope mounted on the arm (i.e. The viewing platform may include two oculars 11 and be configured similarly to a standard surgical microscope viewing platform- ¶0293); 
a video camera operatively associated with the intravital microscope (i.e. cameras can be mounted to the viewing platform 9 and the cameras can be configured to provide imagery of the surgical site- ¶0293); 
a surface for supporting the human patient underneath the intravital microscope(i.e. see fig 54); 
a processor for receiving and storing video images (i.e. For example, video displayed on the display system 374 can be recorded onto data storage 388- ¶0387) from the camera (i.e. video data can be transmitted to a video switcher, camera control unit (CCU), video processor, or image processing module positioned, for example, within the base 3- ¶0294); and 
wherein the base has a weight substantially greater than the arm such that the arm is stabilized and motion artifact in the system is minimized (i.e. the surgical device and/or any surgical tools can include integrated motion sensors, such as gyroscopes or other MEMS accelerometers. These sensors can measure the physical motion of the cameras due to movement of the device. This motion can be subtracted from the image in order to render a displayed image in which the area of interest is relatively still, despite any movement by the surgical device- ¶0374).
However, Tesar does not teach explicitly:
	wherein the base has a weight substantially greater than the arm such that the arm.
In the same field of endeavor, Riesner teaches:
 (i.e. The mass of the steel pedestal including the steel pedestal plate designed as a base 26 is approximately 360 kg- ¶0039) the arm such that the arm (i.e. The mass of the manipulator arm is approximately 250 kg- ¶0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar with the teachings of Riesner In the event of an uneven distribution of weight, an appropriate pressure adjustment is thus automatically effected at the different points of the base, as a result of which the movable robot consisting of the air cushion platform and the structure of the manipulator arm and the pedestal handles in a stable fashion (Riesner- ¶0041).

Regarding claim 2, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
wherein the microscope is configured and arranged for adjustment in an X and Y-axis (i.e. said surgical visualization system is configured to rotate the pair of oculars along an x-axis or a y-axis, said x-axis and said y-axis parallel to said z-axis- ¶0112).

Regarding claim 3, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
wherein the microscope is configured and arranged for vertical adjustment in a Z-axis (i.e. In some embodiments, said support comprises a vertical support extending in the vertical direction. In some embodiments, said vertical support comprises a pole. In some embodiments, the system further comprises connector configured to connect said arm to said vertical support. In some embodiments, said connector is configured to provide vertical adjustment of said arm along said vertical support. In some embodiments, said connector is configured to permit rotation of said arm about said vertical support- ¶0114).

Regarding claim 5, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
(i.e. The locking mechanism can include, for example, a screw, a knob, a clip, clamp, pin, or any combination of these as well as any other method that can facilitate convenient locking or securing known in the art- ¶0493).

Regarding claim 7, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
further comprising a fluorescent illumination source (i.e. the retractor blades 7010 can contain varying optics, sensors (e.g., 2D detector arrays), and lighting (e.g., light sources such as LEDs, superluminescent diodes, supercontinuum light sources, or xenon lamps)- ¶0306).

Regarding claim 9, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
	wherein the microscope is configured and arranged to be adjusted in a Z-axis relative to the arm (i.e. The imaging system 18 can be configured, then, to provide a surgical imaging system configured to provide an electronic microscope-like view that can comprise video of the work site or operational site from a position above the site (e.g., about 15-45 cm above the surgical site) or from another desired angle.…the surgical imaging system 51 can be configured to have a variable working distance without adjusting the viewing platform 9 or the articulating arm 7- ).

Regarding claim 10, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
wherein a position of the arm is adjusted by a motorized system (i.e. The rotatable stage can include a ring that is rotated by manual movement, motorized movement, or using other actuators- ¶0318).

Regarding claim 12, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
wherein the processor is disposed inside the base (i.e. In various embodiments, video data can be transmitted to a video switcher, camera control unit (CCU), video processor, or image processing module positioned, for example, within the base 3- ¶0294).

Regarding claim 15, Tesar and Riesner teach all the limitations of claim 1 and Tesar further teaches:
wherein the intravital microscope is configured and arranged to provide visualization of human tumors(i.e. Various embodiments described herein pertain to minimally invasive surgery (MIS) for spine surgery, all of neurosurgery and trans-oral approaches to various cancers such as tongue, tonsils, oral and nasal pharynx and anterior skull base (brain)- ¶0279) in situ in real-time (i.e. video images is represented by a reduced-size real-time video stream that is configured to be presented on a display for selection by a user- ¶0045).

Regarding claim 16, method claim 16 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above. 

Regarding claim 17, method claim 17 corresponds to apparatus claim 15, and therefore is also rejected for the same rationale as listed above. 

Regarding claim 19, Tesar and Riesner teach all the limitations of claim 16 and Tesar further teaches: 
further comprising a processor provided with software for minimizing motion artifact(i.e. the surgical device and/or any surgical tools can include integrated motion sensors, such as gyroscopes or other MEMS accelerometers. These sensors can measure the physical motion of the cameras due to movement of the device. This motion can be subtracted from the image in order to render a displayed image in which the area of interest is relatively still, despite any movement by the surgical device- ¶0374).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar John et al. [US 20150018622 A1: already of record] in view of Riesner Stefan [US 20110174563 A1: already of record] and further in view P. Lipponen et al. [Tumour vascularity and basement membrane structure in breast cancer as related to tumour histology and prognosis: already of record].
Regarding claim 4, Tesar and Riesner teach all the limitations of claim 1.
However, Tesar and Riesner do not teach explicitly:
wherein the intravital microscope has a magnification between about 100X and 200X.
In a related field of endeavor, Lipponen teaches:
wherein the intravital microscope has a magnification between about 100X and 200X (i.e. An invasive breast carcinoma showing a dense vascular network in tumour tissue (magnification 200• b In intraductal lesions, blood vessels could not be found in tumour tissue (magnification 100x)- Fig. 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings Lipponen as survival analysis vascular density predicted survival in the entire cohort (Fig. 3), in ANN tumours (Fig. 4) and in ANP tumours (Fig. 5)(Lipponen- Page 647, ¶3).

Regarding claim 18, Tesar and Riesner teach all the limitations of claim 1.
However, Tesar and Riesner not teach explicitly:
further comprising observing and/or recording conditions selected from the group consisting of blood flow, vessel density, tumor structure, tumor size and tumor shape.
In a related field of endeavor, Lipponen teaches:
	further comprising observing and/or recording conditions selected from the group consisting of blood flow, vessel density, tumor structure, tumor size and tumor shape (i.e. Collagen IV antibody stained the blood vessels intensely and only when these "internal controls" stained porperly was the immunostaining considered adequate (eight sections were excluded on this basis). While the number of vascular structures in the tumour were counted, only areas with the highest number of vessels were taken into account- Page 646, ¶7).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings Lipponen as survival analysis vascular density predicted survival in the entire cohort (Fig. 3), in ANN tumours (Fig. 4) and in ANP tumours (Fig. 5)(Lipponen- Page 647, ¶3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tesar John et al. [US 20150018622 A1: already of record] in view of Riesner Stefan [US 20110174563 A1: already of record] further in view of Taylor Brian [US 20090300844 A1: already of record].
Regarding claim 6, Tesar and Riesner teach all the limitations of claim 1.
However, Tesar and Riesner does not teach explicitly:
wherein the patient supporting surface is disposed on a cart having a plurality of casters disposed thereon.
In a related field of endeavor, Taylor teaches
wherein the patient supporting surface is disposed on a cart having a plurality of casters disposed thereon (i.e. In the illustrated embodiment, the base support 14 is mounted on casters 24 to make the surgical table 10 mobile and easily maneuverable- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings Taylor to make the surgical table mobile and easily maneuverable (Taylor- ¶0028).

Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar John et al. [US 20150018622 A1: already of record] in view of Riesner Stefan [US 20110174563 A1: already of record] further in view of Houston Edward S. et al. [US 20060050376 A1: already of record].
Regarding claim 8, Tesar and Riesner teach all the limitations of claim 7.
However, Tesar and Riesner does not teach explicitly:
wherein the illumination source is epifluorescent.
In the same field of endeavor, Houston teaches:
	wherein the illumination source is epifluorescent (i.e. motorized device moves a fluorescing substrate into the light path below the sample to provide a bright field illumination source when illuminated from an epifluorescent source. A barcode reader detects which trays are loaded and reads which protocol to run.).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings of Houston to be able to screen, detect, count and image in an automated and high throughput fashion whole multicellular organisms, tissues, individual cells and groups of cells on or embedded within agar, collagen or other defined matrix. (Houston- Abstract).

Regarding claim 13, Tesar and Riesner teach all the limitations of claim 7.
However, Tesar and Riesner do not teach explicitly:
wherein the illumination source is disposed inside the base.
In the same field of endeavor, Houston teaches:
wherein the illumination source is disposed inside the base (i.e. A platform holds the fluorescent light source, robotic arm controller and the power and signal distribution system- ¶0095).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the (Houston- Abstract).

Regarding claim 14, Tesar and Riesner teach all the limitations of claim 1.
However, Tesar and Riesner do not teach explicitly:
wherein the intravital microscope is mounted on a rotating turret.
In the same field of endeavor, Houston teaches:
wherein the intravital microscope is mounted on a rotating turret (i.e. The microscope used in this method may be an autofocusing dissecting microscope with at least one objective mounted on a motorized movement element (or turret). The optical characteristics imaged can be fluorescent emissions, luminescent emissions, chemiluminescent emissions, and/or reflected light- ¶0013).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings of Houston to be able to screen, detect, count and image in an automated and high throughput fashion whole multicellular organisms, tissues, individual cells and groups of cells on or embedded within agar, collagen or other defined matrix. (Houston- Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tesar John et al. [US 20150018622 A1: already of record] in view of Riesner Stefan [US 20110174563 A1: already of record] further in view of Brenner Roland et al. [US 20050161176 A1: already of record].
Regarding claim 11, Tesar and Riesner teach all the limitations of claim 1.
However, Tesar and Riesner do not teach explicitly:
wherein the arm is a cantilever.

wherein the arm is a cantilever (i.e. FIG. 1 shows a diagrammatic view of such a support stand. In the illustrated embodiment the support stand as such represents the device holding apparatus. It includes a cantilever arm 1 which serves as a holder unit for an operating microscope 3- ¶0025)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tesar and Riesner with the teachings of Brenner for holding a device to be used under sterile conditions (Brenner- Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488